AMENDMENT NO. 4 TO CREDIT AGREEMENT
     This Amendment No. 4 to Credit Agreement (this “Agreement”) dated as of
March ___, 2010 is made by and among INTERSECTIONS INC., a Delaware corporation
(the “Company”), the Subsidiaries of the Company party hereto (together with the
Company, the “Borrowers” and each a “Borrower”), BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States (“Bank of America”), in its capacity as administrative agent for the
Lenders (as defined in the Credit Agreement (as defined below)) (in such
capacity, the “Administrative Agent”), and each of the Lenders signatory hereto.
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of July 3, 2006 (as
heretofore amended, as hereby amended and as from time to time hereafter further
amended, modified, supplemented, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Agreement not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrowers a
term loan facility and a revolving credit facility, including a subfacility for
letters of credit; and
     WHEREAS, pursuant to Section 7.02(h) of the Credit Agreement, the Company
may make Investments in Screening after the Closing Date in an aggregate
principal amount of $5,000,000; and
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders enter into this Agreement to amend the Credit Agreement to, among other
things, (i) increase the allowance for Investments in Screening under
Section 7.02(h) of the Credit Agreement, and (ii) memorialize the parties’
agreement with respect to the application of the Net Proceeds of a Disposition
of Screening, and the Administrative Agent and the Lenders are willing to amend
the Credit Agreement for such purposes on the terms and conditions contained in
this Agreement;
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     1. Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:

  (a)   Section 1.01 is amended as follows:

  (i)   The definition of “Applicable Rate” is amended to replace the pricing
grid contained therein with the following:

 



--------------------------------------------------------------------------------



 



                                      LIBOR Monthly                 Floating
Rate+ Pricing Level   Consolidated Leverage Ratio   Unused Fee   L/C Fee
1
  Less than or equal to 1.00 to 1.00     0.150 %     2.000 %
 
                   
2
  Less than or equal to 1.50 to 1.00, but greater than 1.00 to 1.00     0.200 %
    2.250 %
 
                   
3
  Less than or equal to 2.00 to 1.00, but greater than 1.50 to 1.00     0.250 %
    2.500 %
 
                   
4
  Greater than 2.00 to 1.00     0.250 %     2.750 %

  (ii)   A new definition of “Disposition of Screening” is added thereto in its
appropriate alphabetical order to read as follows:

      “Disposition of Screening” means (i) a Disposition by a Loan Party or
Subsidiary of any Equity Interests of SI Holdco or the ABI Loan, (ii) a
Disposition of all or substantially all of the assets of SI Holdco, or (iii) a
Disposition of all or substantially all of the assets of SI.

  (iii)   A new definition of “Net Cash Proceeds” is added thereto in its
appropriate alphabetical order to read as follows:

      “Net Cash Proceeds” means (a) with respect to any Disposition by any Loan
Party or any of its Subsidiaries, or any insurance or condemnation award
received or paid to the account of any Loan Party or any of its Subsidiaries,
the excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction and
any Indebtedness that is owed by any Subsidiary being Disposed of and required
to be prepaid in connection with such transaction (in either case, other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party or such Subsidiary in
connection with such transaction, (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds, and (D) any
management fees or other amounts due in the ordinary course of business to the
Loan Party making the Disposition by the entity being Disposed of, to the extent
paid as a part of such Disposition; and (b) with respect to the sale or issuance
of any Equity Interest by any Loan Party or

2



--------------------------------------------------------------------------------



 



      any of its Subsidiaries, or the incurrence or issuance of any Indebtedness
(other than Indebtedness under the Loan Documents) by any Loan Party or any of
its Subsidiaries, the excess of (i) the sum of the cash and cash equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by such Loan Party or such Subsidiary in connection
therewith.

  (b)   Section 2.05(d) is amended by adding new clause (iii) to such Section
and renumbering existing clause (iii) as new clause (iv), and replacing the
references to clause “(iii)” in clauses (i) and (ii) thereof to clause “(iv)”;
new clause (iii) shall read as follows:

      “(iii) Within five Business Days of any Disposition permitted by Section
7.05(f), the Borrowers shall prepay an aggregate principal amount of Loans in
the amount set forth in such Section (such prepayment to be applied as set forth
in clause (iv) below).”

  (c)   Section 7.02(h) of the Credit Agreement is amended by replacing the
amount of $5,000,000 therein with the amount of $6,500,000.

  (d)   Section 7.05 is amended by replacing such Section in its entirety with
the following:

  7.05   Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

  (a)   Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

  (b)   Dispositions of inventory in the ordinary course of business;

  (c)   Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, and in each
case, such purchase of replacement property is promptly consummated;

  (d)   Dispositions of property by any Subsidiary to a Borrower or to a
Guarantor;

  (e)   Dispositions permitted by Section 7.04;

  (f)   A Disposition of Screening, provided that 50% of the Net Cash Proceeds
of such Disposition are applied to prepay Loans in accordance with
Section 2.05(d)(iii);

3



--------------------------------------------------------------------------------



 



  (g)   Dispositions resulting from casualty loss or condemnation; and

  (h)   Dispositions permitted by Section 7.02;

      provided, however, that any Disposition pursuant to clauses (a) through
(e) above shall be for fair market value or consideration otherwise reasonably
satisfactory to the Administrative Agent.

     2. Effectiveness; Conditions Precedent. This Agreement and the amendments
to the Credit Agreement herein provided shall become effective upon satisfaction
of the following conditions precedent:

  (a)   the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:

  (i)   counterparts of this Agreement, duly executed by the Borrowers, the
Administrative Agent and the Lenders, together with all schedules and exhibits
thereto duly completed;

  (ii)   such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
L/C Issuer, or the Lenders may reasonably require;

  (b)   the Fourth Amendment Fee (defined below) and all other fees and expenses
payable to the Administrative Agent and the Lenders (including the fees and
expenses of counsel to the Administrative Agent) estimated to date shall have
been paid in full (without prejudice to final settling of accounts for such fees
and expenses).

     3. Amendment Fee. The Borrowers shall pay to the Administrative Agent, for
the account of each Lender, a fee (the “Fourth Amendment Fee”) in an amount
equal to 0.10% multiplied by the sum of (i) the aggregate outstanding principal
amount of the Term Loan held by such Lender, plus (ii) such Lender’s Revolving
Credit Commitment. Each Fourth Amendment Fee shall be for such Lender’s
execution of this Agreement, shall be fully earned on the date hereof, shall be
due and payable on the date hereof, and shall be non-refundable for any reason
whatsoever.
     4. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:

  (a)   The representations and warranties made by each Loan Party in Article V
of the Credit Agreement and in each of the other Loan Documents to which such
Loan Party is a party are true and correct on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date;

4



--------------------------------------------------------------------------------



 



  (b)   Since the date of the most recent financial reports of the Company and
its Subsidiaries delivered pursuant to Section 6.01 of the Credit Agreement, no
act, event, condition or circumstance has occurred or arisen which, singly or in
the aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;

  (c)   The Persons constituting Borrowers after giving effect to the
effectiveness hereof (and assuming satisfaction of the conditions subsequent set
forth in Section 3 of this Agreement) are all Persons required to be Designated
Co-Borrowers under Section 6.13 of the Credit Agreement.

  (d)   This Agreement has been duly authorized, executed and delivered by the
Borrowers and constitutes a legal, valid and binding obligation of such parties,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally;

  (e)   After giving effect to this Agreement, no Default or Event of Default
has occurred and is continuing.

     5. Entire Agreement. This Agreement, together with all the Loan Documents,
that certain consent and waiver letter dated August 25, 2006 from Bank of
America, N.A., as Lender, to the Company, and that certain consent letter dated
November 2, 2007 from Bank of America, N.A., as Lender, to the Company
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
     6. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms, as modified
by (i) that certain consent and waiver letter dated August 25, 2006 from Bank of
America, N.A., as Lender, to the Company and (ii) that certain consent letter
dated November 2, 2007 from Bank of America, N.A., as Lender, to the Company.
     7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.

5



--------------------------------------------------------------------------------



 



     8. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the Commonwealth of Virginia
applicable to contracts executed and to be performed entirely within such
Commonwealth, and shall be further subject to the provisions of Section 10.13 of
the Credit Agreement.
     9. Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
     11. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrowers, the Administrative Agent and each of the
Lenders, and their respective successors, legal representatives, and assignees
to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
[Signature pages follow.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

            BORROWERS:
INTERSECTIONS INC.
      By:           Name:           Title:          
CREDITCOMM SERVICES LLC
      By:           Name:           Title:           INTERSECTIONS HEALTH
SERVICES, INC.
      By:           Name:           Title:           INTERSECTIONS INSURANCE
SERVICES INC.
      By:           Name:           Title:           CAPTIRA ANALYTICAL, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NET ENFORCERS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            LENDERS:
BANK OF AMERICA, N.A.
      By:           Name:           Title:        

 